Title: To Thomas Jefferson from James Madison, 30 August 1806
From: Madison, James
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Sunday Aug. 30. 1806
                        
                        Among the papers enclosed is a letter from the District Attorney of N.Y. enquiring whether Ths. Lewis of the
                            Leander is to be brought to trial. I have put under an unsealed cover to Mr. Wagner, an answer in the affirmative, which
                            if approved may be forwarded from Monticello. I see no reason for dismissing the indictment in this case, more than there
                            was for doing so in the case of Ogden, after the acquittal of Smith. The only circumstance for consideration seems to be
                            the apparent preposterousness of punishing a subordinate offender, after a verdict in favor of the principals.
                        I have signed an amended letter prepared by Mr. Wagner, for the case of Morales. The conduct of this man
                            presents so many masks of the adventurer if not the Imposter, that it is a fair question whether a suspension of his
                            exequator ought not to be substituted, for the proposed admonition. The idea of a circular call for a statement of the
                            fees required of Citizens by foreign Consuls, appears to be proper & well timed.
                        The complaint of Mr. Merry involving important topics now under discussion & negociation, and on which the
                            sentiments of the Govt. here have been repeatedly expressed, it does not seem necessary to give it a formal answer.
                            The suggestion however seems not amiss, that the enquiry necessary to vindicate the Collectors should be undertaken; if
                            indeed a vindication can be necessary agst. testimony which convicts the witnesses of the most hardened disregard of
                            truth.
                        We propose to ourselves the pleasure of seeing Monticello, the latter part of this, or the early part of the
                            following week; if nothing should interfere, and we should in the mean time hear of your return from Bedford. 
                  Yrs. with
                            respectful attacht.
                        
                            James Madison
                            
                        
                    